Exhibit 10.1




AMERICAN PHYSICIANS SERVICE GROUP, INC. AFFILIATED GROUP
DEFERRED COMPENSATION MASTER PLAN

(Amended and Restated as of June 2, 2010)

This American Physicians Service Group, Inc. Affiliated Group Deferred
Compensation Master Plan (this “Plan”) was originally adopted on
December 7, 2004, and was amended in certain respects effective June 6, 2006,
June 12, 2008, and March 11, 2010.  By the execution of this document, the Plan
is hereby amended and restated in its entirety, effective as of June 2, 2010;
provided that to the extent the Plan is amended and restated to correct any
failure to comply with the document requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), pursuant to IRS Notice 2010-6,
2010-3 I.R.B. 275 (Jan. 19, 2010), such amendment is effective as of January 1,
2009, or March 11, 2010, as applicable.

RECITALS

A.

This Plan was originally entered into by American Physicians Service Group, Inc.
and certain of its direct and indirect subsidiaries on behalf of the Affiliated
Group.

B.

This Plan shall be for the benefit of such employees or directors (each a
“Participant”) as may be selected by any member (each an “Employer”) of the
Affiliated Group who participate in the Plan.

C.

By participating in the Plan, each Participant and each Employer has agreed
that, as part of Participant’s compensation, Participant may receive certain
additional compensation under the terms and conditions of this Plan.

D.

Each Participant and each Employer intend for this Plan to be an unfunded,
unsecured promise to pay to Participant the Shares (as defined in Section 1.8 of
this Plan) subject to the terms and conditions of this Plan.

E.

Each Participant and each Employer intend for this to be a mandatory deferral of
compensation; the payment of benefits under this Plan will be deferred in
accordance with this Plan.  No Participant will have any election to change the
deferral of benefits under this Plan.

ARTICLE I
DEFINITIONS

Capitalized words and phrases not otherwise defined in this Plan and used in
this Plan have the following meanings:

1.1

“Affiliated Group” means the following companies or entities:  American
Physicians Service Group, Inc. (“APSG”), a Texas corporation, APS Insurance
Services, Inc., a Delaware corporation, APS Investment Services, Inc., a
Delaware corporation, and any other current or future direct or indirect
subsidiary of APSG.

1.2

“Committee” means an administrative body designated by the Board of Directors of
APSG (the “Board”).  The Board may designate itself as the Committee or appoint
two or more “Non-Employee Directors” to a committee which shall serve as the
Committee.

1.3

“Disability” means “disability” as defined in Code Section 409A(a)(1)(C) or, if
use of the definition in the then current disability policy of Employer does not
violate Code Section 409A, the definition of “disability” in the then current
long term disability policy then in effect for employees of Employer as such
policy may change from time to time.





1




--------------------------------------------------------------------------------



1.4

“Eligible Shares” means the cumulative sum of all Shares allocated to a
Participant’s Account as an Annual Credit that have vested in accordance with
Article III hereof.

1.5

“Participant’s Account” means the book entry account established on behalf of
Participant in accordance with Section 2.1 hereof.

1.6

“Participant’s Account Balance” means the cumulative sum of the book entries
made on behalf of Participant in accordance with Section 2.1 hereof.

1.7

“Separation from Service” means a “separation from service” under Treasury
Regulation Section 1.409A-3(a)(1).

1.8

“Share” means a hypothetical common stock unit having a value equal to the fair
market value of one share of Stock.

1.9

“Stock” means the common stock of APSG.

1.10

“Termination for Cause” means termination of a Participant’s employment with the
Employer for any one of the following:

(a)

If the Participant has an employment contract with the Employer, any Termination
for Cause under that employment contract shall be a termination for cause under
this Plan;

(b)

Participant is convicted of an offense constituting a felony or involving moral
turpitude; or

(c)

Participant in a material and substantial way (i) violates any written policy of
Employer or (ii) fails to follow reasonable instructions from Participant’s
supervisor or to use good faith efforts to carry out Participant’s employment
duties and fails to cure the foregoing within fifteen (15) days of notice by
such Participant’s supervisor of such failure.

ARTICLE II
GRANT OF DEFERRED COMPENSATION

2.1

New Participants; Credit to Participant’s Account

(a)

The Committee may from time to time admit new Participants into the Plan,
consistent with the Plan and subject to such rules and guidelines established
for such purpose.  For each year in which this Plan is in effect, the Employer
may credit to each Participant’s Account a number of Shares as determined by the
Committee (the “Annual Credit”), as a book entry only and Participant shall
become entitled to receive a distribution in the form of Stock equal to the
value of the Shares in accordance with Article IV hereto.  Each year’s Annual
Credit shall include any Shares which are reallocated to a Participant’s Account
as a result of forfeiture by another Participant under this Plan.

(b)

Eligibility to commence participation in this Plan shall be restricted to those
directors. key executives or managers who are deemed by the Committee in its
sole discretion to qualify for inclusion in a “select group of management or
highly compensated employees” as described in Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of the Employee Retirement Income Security Act
(“ERISA”) of 1974, and amendments thereto, and so designated by the Committee.





2




--------------------------------------------------------------------------------



2.2

Shares Unfunded, Unsecured

The credit of Shares in Section 2.1 is an unfunded and unsecured promise to
distribute the Shares in the form of Stock in accordance with Article IV hereof.
 Upon the grant of deferred compensation to a Participant’s Account, the
Participant shall have no right to the Shares, shall not be considered a
stockholder with respect to the Stock represented by the Shares, shall not be
entitled to any dividends or entitled to vote the Shares unless and until the
Shares are distributed in the form of Stock in accordance with the distribution
described in Article IV hereof.  No Participant shall have any right to change
the timing of his receipt of benefits under the terms and conditions of this
Plan.

2.3

Maximum Number of Shares

The maximum number of Shares that may be credited to all Participants under the
terms of this Plan is two hundred fifty thousand (250,000).  Any credit of any
Share which would cause the total number of Shares credited under this Plan to
exceed two hundred fifty thousand (250,000) shall be void and have no legal
effect.

2.4

New Employers

In addition to the signatories hereto, any Employer who hereafter has
Participants participating in the Plan need not execute a counterpart of this
Agreement so long as they are a direct or indirect subsidiary of APSG.

ARTICLE III
SCHEDULE OF DEFERRED COMPENSATION

3.1

Vesting Schedule

The Shares are allocated to the Participant’s Account in the year of award and
will be subject to forfeiture in the event of a Separation from Service prior to
vesting.  Each year’s Annual Credit shall be subject to a separate vesting
schedule as follows:  on the first day of the year following the year in which
each Annual Credit is credited to the Participant’s Account and on the first day
of each of the next four (4) years, twenty percent (20%) of that year’s Annual
Credit shall vest and be eligible for distribution at the time or times
specified in Article IV hereof.

The Participant shall only become entitled to receive a distribution
attributable to the Shares as set forth in Article IV hereof.

3.2

Acceleration of Vesting

Upon the occurrence of any of the following, one hundred percent (100%) of the
Shares credited to the Participant’s Account shall become Eligible Shares (as
defined in Section 1.4 of this Plan):  (a) the death of the Participant; (b) the
Disability of the Participant; or (c) the termination or resignation of the
Participant from the Employer’s employment, provided that the following
conditions are satisfied:  (i) if terminated by the Employer, such termination
was not a Termination for Cause, and (ii) Participant timely executes a
non-competition agreement reasonably satisfactory to Employer.

3.3

Age 60

Upon the Participant’s attaining the age of sixty (60) years and provided that
the Participant has been a Participant in this Plan for at least five (5) years,
the Participant shall become entitled to receive a distribution attributable to
the Eligible Shares.





3




--------------------------------------------------------------------------------



3.4

Corporate Transaction

Upon the occurrence of a Corporate Transaction (as defined in Section 5.1
hereof), up to one hundred percent (100%) of the Shares may vest and become
eligible for the application of Article IV hereof, as determined in the sole
discretion of the Committee pursuant to Section 5.1 hereof.

3.5

Forfeiture of Shares

The Participant shall forfeit Shares that have not yet vested and become
eligible for the application of Article IV hereof pursuant to Section 3.1, 3.2
or 3.4, if Participant (a) is terminated and such termination is a Termination
for Cause; or (b) resigns for any reason or is terminated, but such termination
is not a Termination for Cause, and Participant does not timely execute a
non-competition agreement reasonably satisfactory to Employer.

3.6

Reallocation of Forfeited Shares

Any forfeited Shares shall be reallocated pro-rata to other Participants in this
Plan based upon the percentage that each Participant’s Account Balance bears to
the sum of all Participants’ Account Balances at the time of the forfeiture.
 Allocations of forfeitures will be reviewed and approved by the Committee, in
its sole discretion.

ARTICLE IV
DISTRIBUTION OF DEFERRED COMPENSATION

4.1

Distribution Consideration and Timing

The timing of and eligibility for distribution of benefits shall be determined
under this Article IV.  On the date the Participant becomes entitled to a
distribution of Participant’s deferred compensation as set forth in this Article
IV, Employer shall settle the vested amount of the Participant’s Account Balance
in the form of Stock equal to the value of the Eligible Shares credited to the
Participant’s Account and shall cause the shares of Stock to be issued into the
name of the Participant, it being expressly understood that, subject to Section
4.4, the form of payment for the deferred compensation under this Plan are
shares of Stock.  In the case of a distribution under Section 4.2(a), 4.2(b) or
4.3, these shares of Stock will be issued as soon as administratively
practicable after the conditions for distribution have been fulfilled, and not
later than December 31 of the calendar year in which the conditions for
distribution have been fulfilled.  In the case of a distribution under Section
4.2(c) or 4.5, these Shares will be issued on the 60th day following the
Participant’s Separation from Service; provided that, if applicable, the
distribution date in Section 4.6 will control.

4.2

Distribution of Participant’s Entire Account Balance in Lump Sum upon Death,
Disability, Termination without Cause or Resignation with Signed Non-Compete

Each Participant’s vested Account Balance, represented by the Eligible Shares
after application of Section 3.2, shall be distributed to such Participant in
full in the form of Stock, in accordance with Section 4.1, upon the occurrence
of the following:  (a) the death of the Participant; (b) the Disability of the
Participant; or (c) the termination or resignation of the Participant from the
Employer’s employment, provided that the following conditions are satisfied:
 (i) if terminated, such termination was not a Termination for Cause, (ii) such
termination or resignation from employment qualifies as a Separation from
Service, and (iii) Participant executes a non-competition agreement reasonably
satisfactory to Employer not later than the 45th day following the date of the
Participant’s Separation from Service.





4




--------------------------------------------------------------------------------



4.3

Distribution at Age 60

The Participant shall receive a distribution of the vested Account Balance,
represented by the Eligible Shares, in the form of Stock under the terms and
conditions as described in Section 0 hereof upon Participant attaining the age
of sixty (60) years provided Participant meets the requirements set forth in
Section 0.

4.4

Distribution of Some or All of Participant’s Account Balance in Lump Sum upon
Termination and Liquidation of the Plan

(a)

Upon the termination and liquidation of the Plan in connection with certain
Corporate Transactions pursuant to Section 5.3 hereof, if any portion of the
Shares has been determined to be vested and eligible for distribution by the
Committee pursuant to Section 5.1 hereof or has otherwise become vested Eligible
Shares pursuant to Article III hereof, such portion of each Participant’s
Account Balance, represented by the Eligible Shares, shall be paid to such
Participant within 12 months after the qualifying Corporate Transaction.  Any
such payment may be paid in cash or such other consideration payable to the
holders of outstanding shares of Stock in connection with such Corporate
Transaction, anything to the contrary in Section 4.1 notwithstanding.

(b)

Upon the termination and liquidation of the Plan in connection with certain
Corporate Transactions pursuant to Section 5.4 hereof, if any portion of the
Shares has been determined to be vested and eligible for distribution by the
Committee pursuant to Section 5.1 hereof or has otherwise become vested Eligible
Shares pursuant to Article III hereof, such portion of each Participant’s
Account Balance, represented by the Eligible Shares, shall be paid to such
Participant.  Any such payment may be paid in cash or such other consideration
payable to the holders of outstanding shares of common stock of APSG in
connection with such Corporate Transaction, anything to the contrary in Section
4.1 notwithstanding.

4.5

Distribution of the Eligible Portion of Participant’s Account Balance in Lump
Sum upon Termination for Cause, or Resignation without Signing Non-Compete

Upon a Participant’s Termination for Cause, or upon a Participant’s resignation
for any reason or termination other than a Termination for Cause where the
Participant does not execute a non-competition agreement reasonably satisfactory
to Employer, if such termination or resignation qualifies as a Separation from
Service, the vested portion of a Participant’s Account Balance, represented by
the Eligible Shares, will be distributed to such Participant in the form of
Stock in accordance with Section 4.1.  The portion of the Participant’s Account
Balance attributable to unvested Shares shall be forfeited in accordance with
Section 3.5 hereof.

4.6

Limitation on Distribution for Specified Employees

Notwithstanding any other provision of this Plan, in the case of any Participant
who the Committee determines, in accordance with Section 1.409A-1(i) of the
Treasury Regulations, to be a “Specified Employee” as defined in Code
Section 409A(a)(2)(B), such Participant shall not be entitled to receive any
distributions under this Article IV until six (6) months following such
Participant’s Separation from Service, whether or not such Separation from
Service is a Termination for Cause.  Any distributions that would otherwise be
made during such six-month period will be accumulated and paid in a lump sum on
the date that is six months and one day following the date of the Participant’s
Separation from Service.

4.7

No Joint Liability

No member of the Affiliated Group shall be liable for the payment of the Shares
to any Participant who is not an employee of that Employer.





5




--------------------------------------------------------------------------------

ARTICLE V
CHANGE IN CONTROL AND OTHER CORPORATE TRANSACTIONS

5.1

In the event of a Change in Control, dissolution or liquidation of APSG, or any
corporate separation or division, including, but not limited to, a split-up, a
split-off or a spin-off, or a sale of substantially all of the assets of APSG
(each, a “Corporate Transaction”), then APSG, to the extent permitted by
applicable law, but otherwise in the sole discretion of the Committee, may
provide for:  (a) the continuation of the Plan by APSG (if APSG is the surviving
entity); (b) the assumption of the Plan and each Participant’s Account by the
surviving entity or its parent; (c) the substitution by the surviving entity or
its parent of share awards with substantially the same terms for such
outstanding Participant Accounts and, if appropriate, subject to the equitable
adjustment provisions of Article VI hereof; or (d) the cancellation and
forfeiture of Shares not yet vested and eligible for the application of Article
IV hereof without payment of any consideration.  In addition, the Committee, in
its sole discretion, may (x) provide for one hundred percent (100%) of the
Participant’s Account Balance to become vested and eligible for distribution in
accordance with the terms of Article IV hereof in connection with any of the
alternatives described above and/or (y) eliminate any requirement for any
Participant to execute a non-competition agreement pursuant to the Plan.

5.2

For purposes of Section 5.1 only, “Change in Control” means the occurrence of
any of the following:

(a)

The “acquisition” by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the 1934 Act) of “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of any securities of APSG
which generally entitles the holder thereof to vote for the election of
directors of APSG (the “Voting Securities”) which, when added to the Voting
Securities then “Beneficially Owned” by such Person, would result in such Person
either “Beneficially Owning” fifty percent (50%) or more of the combined voting
power of APSG’s then outstanding Voting Securities or having the ability to
elect fifty percent (50%) or more of APSG’s directors; or

(b)

The consummation of a merger, consolidation or reorganization involving APSG (a
“Business Combination”), unless the stockholders of APSG, immediately before the
Business Combination, own, directly or indirectly immediately following the
Business Combination, at least fifty percent (50%) of the combined voting power
of the outstanding voting securities of the corporation resulting from the
Business Combination in substantially the same proportion as their ownership of
the Voting Securities immediately before the Business Combination; or

(c)

The consummation of a merger or consolidation involving APSG where APSG is not
the surviving entity; or

(d)

Any change in the identity of directors constituting a majority of the Board
within a twenty-four month period unless the change was approved by a majority
of the Incumbent Directors, where “Incumbent Director” means a member of the
Board at the beginning of the period in question, including any director who was
not a member of the Board at the beginning of such period but was elected or
nominated to the Board by, or on the recommendation of or with the approval of,
at least two-thirds of the directors who then qualified as Incumbent Directors.

5.3

Notwithstanding anything in this Article V to the contrary, upon the occurrence
of a Corporate Transaction that qualifies as a “change in control event” as
defined in Section 1.409A-3(i)(5) of the Treasury Regulations, the Committee in
its sole discretion may terminate and liquidate the Plan; provided that all
agreements, methods, programs and other arrangements sponsored by the Employer
immediately after the time of the Corporate Event with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Section 1.409A-1(c)(2) of the Treasury Regulations are terminated and
liquidated with respect to each Participant that experienced the change in
control event.  





6




--------------------------------------------------------------------------------



5.4

Notwithstanding anything in this Article V to the contrary, upon the occurrence
of a Corporate Transaction that qualifies as a “corporate dissolution” taxed
under Code Section 331, or with the approval of a bankruptcy court pursuant to
11 U.S.C. § 503(b)(1)(A), the Committee in its sole discretion may terminate and
liquidate the Plan; provided that each Participant’s Account Balance is included
in the Participant’s gross income in the latest of the following years (or, if
earlier, the calendar year in which the amount is actually or constructively
received by the Participant):

(a)

The calendar year in which the Plan termination and liquidation occurs;

(b)

The first calendar year in which the amount is no longer subject to a
“substantial risk of forfeiture,” as defined in Section 1.409A-1(d) of the
Treasury Regulations; or

(c)

The first calendar year in which the payment is administratively practicable.

5.5

Golden Parachute Excise Tax

If any payment or benefit received or to be received by a Participant (including
any payment or benefit received pursuant to this Plan or otherwise) would be (in
whole or part) subject to the excise tax imposed by Code Section 4999, or any
successor provision thereto, or any similar tax imposed by state or local law,
or any interest or penalties with respect to such excise tax (such tax or taxes,
together with any such interest and penalties, are hereafter collectively
referred to as the “Excise Tax”), then, the payments or benefits provided under
this Plan or any other agreement pursuant to which the Participant receives
payments that give rise to the Excise Tax will either be (a) paid in full or (b)
reduced to the extent necessary to make such payments and benefits not subject
to such Excise Tax.  The Employer shall reduce or eliminate the payments first
by reducing those payments that are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
that are to be paid the farthest in time from the determination.  The
Participant shall receive the greater, on an after-tax basis, of (a) or (b).
 However, if the imposition of such Excise Tax could be avoided by approval of
stockholders as described in Code Section 280G(b)(5)(B), then the Participant
may request the Employer to solicit a vote of such stockholders (described in
Code Section 280G(b)(5)(B)) and in which case the Participant will cooperate and
execute any such waivers of compensation as may be necessary to enable the
stockholder vote to comply with the requirements specified under Code Section
280G and the regulations promulgated thereunder.  In no event will the Employer
be required to gross up any payment or benefit to the Participant to avoid the
effects of the Excise Tax or to pay any regular or excise taxes arising from the
application of the Excise Tax.  Unless the Employer and the Participant
otherwise agree in writing, any parachute payment calculation will be made in
writing by independent public accountants selected by the Employer, whose
calculations will be conclusive and binding upon the Employer and the
Participant for all purposes.  Employer and the Participant will furnish to the
accountants such information and documents as the accountants may reasonably
request in order to make a parachute payment determination.  The accountants
also will provide their calculations, together with detailed supporting
documentation, both to the Employer and to the Participant, before making any
payments that may be subject to the Excise Tax.  As expressly permitted by
Q&A-32 of Treasury Regulation Section 1.280G-1, with respect to performing any
present value calculations that are required in connection with this Section,
the parties affirmatively elect to utilize the Applicable Federal Rates that are
in effect in June, 2010 and the accountants shall therefore use such June, 2010
Applicable Federal Rates in their determinations and calculations.

ARTICLE VI
RECAPITALIZATION OR REORGANIZATION

In the event of a Stock split, reverse Stock split, Stock dividend, combination
or reclassification of the Stock, an appropriate and proportionate adjustment
shall be made to the maximum number of Shares available for issuance pursuant to
this Plan, as set forth in Section 2.3 hereof.  Notwithstanding the fact that
Participants have no rights to the shares of Stock represented by their
Participants’ Account, a corresponding change shall be made to the number and
kind of Shares then allocated to each Participant’s Account.





7




--------------------------------------------------------------------------------

ARTICLE VII
DESIGNATION OF BENEFICIARY

In the event of the death of a Participant, the Participant’s Account Balance
shall be payable to the Participant’s surviving spouse, if any, or if none, to
the Participant’s estate.

ARTICLE VIII
WITHHOLDING OF TAXES

Employer shall take, and Participant shall cooperate with, appropriate measures
to assure compliance with federal, state or local withholding requirements to
cover all taxes required to be paid by applicable law.  In addition to the
Employer’s right to withhold from any compensation paid to the Participant by
the Employer, and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the acquisition of Shares under the Plan by (1) tendering a cash payment; (2)
authorizing the applicable Employer to withhold shares of Stock from the
Eligible Shares otherwise issuable to the Participant as Stock under Article IV,
provided, however, that the value of Stock withheld does not exceed the minimum
amount of tax required to be withheld by law; or (3) any combination of the
foregoing.

ARTICLE IX
CODE SECTION 409A COMPLIANCE

Notwithstanding anything herein to the contrary, the Plan shall be interpreted
as necessary to comply with the requirements of Code Section 409A.

ARTICLE X
APPLICATION FOR BENEFITS

10.1

Claim for Benefits

If any Participant, the Participant’s beneficiary, surviving spouse, or the
administrator of the Participant’s estate, as the case may be (the “Claimant”)
does not receive timely payment of any amount or benefits that Claimant believes
are due and payable under the Plan, Claimant may file a claim for payment or
provision of benefits under the Plan by notifying the Committee in writing,
together with such other documents and information as the Committee may require.
 Within 90 days following receipt of the claim and all necessary documents and
information, the Committee’s authorized delegate reviewing the claim (the
“Claims Administrator”) shall furnish the Claimant with written notice of the
decision rendered with respect to the claim.  The Claims Administrator shall be
designated by the Committee.  The Committee reserves the right to change the
Claims Administrator from time to time.  Should special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant before the expiration of the initial 90-day
period.  The notice shall indicate the special circumstances requiring an
extension of time and the date by which a final decision is expected to be
rendered.  In no event shall the period of the extension exceed 90 days from the
end of the initial 90-day period.

10.2

Content of Denial

In the case of a complete or partial denial of the Claimant’s claim, a notice
written in a manner calculated to be understood by the Claimant shall set forth
the specific reasons for the denial, references to the provisions of the Plan
upon which the denial is based, a description of any additional information or
material necessary for the Claimant to perfect the benefit claim (together with
an explanation of why the material or information is necessary), and an
explanation of the claims appeal procedure set forth in the Plan.





8




--------------------------------------------------------------------------------



10.3

Appeals

In order to appeal the decision rendered in connection with the denial of a
claim for benefits or with respect to the amount of benefits under the Plan, the
Claimant must follow the appeal procedures set forth in this Section 10.3.  The
appeal must be made in writing within 60 days after the date of receipt of the
notice of the decision with respect to the claim.  The Claimant may request that
his or her application be given full and fair review by the “Named Reviewer”
designated by the Committee.  The Named Reviewer shall not be the Claims
Administrator nor subordinate to the Claims Administrator.  The Committee
reserves the right to change the Named Reviewer from time to time, and to
designate a special Named Reviewer for appeals when deemed necessary. The
Claimant may review all pertinent documents and submit issues and comments in
writing in connection with the appeal.  The decision of the Named Reviewer shall
be made promptly, and not later than 60 days after Committee’s receipt of a
request for review, unless special circumstances (such as the need to hold a
hearing) require an extension of time for processing.  In such a case, a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review.  If such an extension of time is
required, written notice of the extension and the special circumstances shall be
given to the Claimant prior to the expiration of the initial 60-day period.  The
decision on review shall be in writing and shall include specific reasons for
the decision, written in a manner designed to be understood by the Claimant,
with specific references to the pertinent provisions of the Plan upon which the
decision is based.

10.4

Exhaustion of Remedies

No legal action for benefits under the Plan may be brought unless and until the
Claimant has exhausted his remedies under this Article X.

ARTICLE XI
MISCELLANEOUS

11.1

Inurement

The terms and conditions of this Plan shall inure to the benefit of and be
binding upon the respective successors and assigns of the Employers and the
Participants.

11.2

Governing Law

Except to the extent preempted by federal law under ERISA, this Plan shall be
governed by and construed under the laws of the State of Texas applicable to
agreements made and fully performable therein, without regard to its conflict of
laws principles.

11.3

Modification; Termination; Waiver

(a)

This Plan may be amended or modified by the Board without the consent of any
Participant.

(b)

Notwithstanding anything herein to the contrary, the Plan may be terminated and
liquidated by the Board at any time without the consent of any Participant;
provided that

(i)

The termination and liquidation does not occur proximate to a downturn in the
financial health of APSG or any Employer;

(ii)

All agreements, methods, programs and other arrangements sponsored by the
Employer that would be aggregated with the Plan under Section 1.409A-1(c) of the
Treasury Regulations of the same Participant had deferrals of compensation under
all such agreements, methods, programs and other arrangements, are terminated
and liquidated with respect to each Participant;





9




--------------------------------------------------------------------------------



(iii)

No payments in liquidation of the Plan are made within 12 months of the date the
Board takes all necessary action to irrevocably terminate and liquidate the Plan
other than distributions that would be payable under Article IV if the Board’s
action to terminate and liquidate the Plan had not occurred;

(iv)

All payments are made within 24 months of the date the Board takes all necessary
action to irrevocably terminate and liquidate the Plan; and

(v)

Neither APSG nor any Employer may adopt a new plan that would be aggregated with
the Plan under Section 1.409A-1(c) of the Treasury Regulations if the same
Participant participated in both plans, at any time within three years following
the date the Board takes all necessary action to irrevocably terminate and
liquidate the Plan.

11.4

Headings

Section and other headings contained in this Plan are for reference purposes
only and are not intended to describe, interpret, define or limit the scope,
extent or intent of this Plan or any provision hereof.

[Signature page follows]





10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan is adopted, as amended and restated, on June 2,
2010, to be effective as provided in the preamble to the Plan.  The Employers
listed below are executing this Plan to evidence their consent and approval to
all changes made since its initial adoption.




American Physicians Service Group, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

APS Insurance Services, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

APS Investment Services, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 








11


